Citation Nr: 0009487	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  91-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits from March 1, 
1989 to April 1990.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1989 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the appellant an apportioned share of the 
veteran's VA compensation benefits.  As reflected by the 
December 1993 statement of the case, the RO limited its 
consideration of the issue to a period extending from March 
1, 1989 to April 1, 1990. 

Throughout the course of this appeal, the appellant has 
argued that she in entitled to an apportioned share of the 
veteran's VA benefits beyond April 1990.  However, the record 
reflects that the appellant and the veteran were divorced on 
April 4, 1990.  At that time, by law, the appellant was no 
longer eligible for an apportioned share of the veteran's VA 
compensation benefits, as she was no longer his "spouse."  
See 38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.500(d) (1999).


FINDINGS OF FACT

1.  In February 1989, the appellant filed a claim for an 
apportionment of the veteran's disability compensation at 
which time she and the veteran apparently did not reside 
together.  The couple divorced in April 1990.

2.  During the period February 1989 to April 1990, the 
veteran was in receipt of service connected compensation at 
the rate of 70 percent; these benefits included additional 
benefits for the appellant.  

3.  From March 1989 through June 1989, the appellant received 
monthly payments of support from the veteran in the amount of 
$135.

4.  From July 1989 to April 1990, the veteran did not 
reasonably contribute to the appellant's support and 
expenses.

5.  An apportionment of the veteran's compensation benefits 
in the amount of $135 per month for the period July 1989 to 
April 1990 would not cause undue hardship to the veteran.


CONCLUSION OF LAW

An apportioned amount of the veteran's disability 
compensation benefits, in the amount of $135 per month, but 
no more, from July 1989 to April 1990, is warranted.  
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to an apportionment 
of the veteran's VA disability compensation from March 1, 
1989 to April 1990. The appellant filed her claim for an 
apportioned share of the veteran's benefits in February 1989, 
and, as noted in the introduction portion of this decision, 
she and the veteran were divorced in April 1990.  As such, of 
foremost importance in adjudicating this matter is the review 
of evidence relevant to the time period March 1, 1989 to 
April 1, 1990.  See 38 C.F.R. §§ 3.400(e); 3.500(d) (1999).  

The record reflects that during this time period, the veteran 
was in receipt of VA compensation benefits paid at a 70 
percent rate.  Specifically, service connection had been 
established for post traumatic stress disorder (PTSD), and 
this disorder was evaluated as 70 percent disabling.  Another 
service-connected disability was evaluated as noncompensable.  
During the relevant time period, his award included 
additional benefits on behalf of the appellant which amounted 
to between $62 and $64, monthly (see generally, VA Manual M 
21-1, Part 1, Appendix B).  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse is not residing with the veteran and the veteran is 
not discharging his or her responsibility for the spouse's 
support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1999).  

In addition, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest. 38 C.F.R. § 3.451 (1999).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.  

In support of her claim, the appellant, in March 1989, 
submitted a list of her expenses and income at the time.  
This list reflects the appellant's claimed income of $664 and 
expenses of $1,000.  Of the claimed income, she noted that 
$135 constituted her share of the veteran's VA compensation 
at the time.  The Board notes that at the time she was not 
receiving this amount pursuant to a VA apportionment 
decision, but rather, apparently, in accordance with an 
October 1988 temporary order of the Superior Court for the 
County of Catoosa, State of Georgia (hereinafter, the State 
Court) wherein it was ordered, and the veteran and the 
appellant consented, that the appellant was to receive $131 
of the veteran's VA compensation benefits. 

It is noted that from March 1989 to April 1990, VA 
compensation benefits actually received by the veteran ranged 
from $539 to $809, and in a copy of a May 1989 affidavit used 
in connection with State Court support orders, the veteran 
listed monthly income of $1,107 and expenses of $930.50.  The 
Board notes that the expenses listed did not appear to 
include payments made to the appellant.

In subsequent statements received by the appellant, including 
in June 1990, she indicated that she did not receive any 
portion of the veteran's benefits from July 1989 to April 
1990, but conceded that she received such payments in March, 
April, May, and June 1989.  These contentions are, for the 
most part, supported by the evidence of record.  

Specifically, the record contains a State Court order of 
contempt dated in April 1990 (the same day the divorce decree 
was entered) indicating that the veteran was in arrears in 
the amount of $945.00 and that he was to pay the amount by 
allotment from his "administration check" (the veteran was 
ordered to pay $25 per month until this arrearage was finally 
paid).  The Board notes that seven monthly payments of $135 
(representing the time period July 1989 to January 1990, the 
latter date representing the month the evidence was presented 
to the State Court) amounts to $945.  

Previously, in June 1989, the veteran submitted, in support 
of his claim that the appellant had been receiving a portion 
of his disability benefits, copies of deposit tickets 
associated with his bank account.  These tickets are date-
stamped by the bank in 1988, but dated ostensibly by the 
depositor in February, March, early May, and late May 1989, 
and reflect that certain deposits were made at those times, 
less cash received in the amount of $135.00.  The Board 
points out that the figures listed prior to subtracting the 
$135 appear to be identical to VA benefits received at those 
times.  In any event, payments beyond the end of May "1989" 
are not recorded (presumably this late May 1989 ticket 
documents a payment made for June 1989).  

Further, and as alluded to above, in a February 1999 response 
to an RO request for information (pursuant to the October 
1995 Board remand), the appellant conceded that she received 
monthly payments of $135 in March, April, May, and June 1989.  
Attached to this response was a duplicate copy of the early 
May 1989 deposit and a copy of a United States Treasury check 
in the amount of $539 dated May 1, 1989 (it is clear that 
these funds represented the veteran's VA disability 
compensation).  Further, the appellant attached deposit 
receipts dated in March and May 1989 which list the same 
deposit amounts documented on the corresponding (similarly 
dated) deposit ticket copies submitted by the veteran.  

The veteran has presented no evidence, other than general 
contentions, in support of a contention that the appellant 
did in fact receive monthly payments of $135 from July 1989 
to April 1990.  Pursuant to the October 1995 remand, the RO 
contacted him via a July 1999 letter, and requested that he 
provide any information, to include copies of any receipts or 
canceled checks, regarding all payments made to the appellant 
from March 1989 through April 1990.  The veteran, however, 
has not responded to this request.  

From a full review of the evidence, it is clear that the 
appellant did in fact receive monthly payments from the 
veteran of $135 from March to June 1989.  The Board is left 
to conclude, however, that such monthly payments were not 
made by the veteran from July 1989 to April 1990, given the 
lack of objective evidence and the veteran's recent failure 
to respond to the RO's request.  

That found, in turning to the issue on appeal, the Board 
finds that, after considering all of the evidence of record 
in light of the above cited regulations, an apportionment of 
the veteran's VA benefits to the appellant from July 1989 to 
April 1990 is warranted.  Such is warranted because the 
veteran was not reasonably discharging his responsibility for 
the support of the appellant during that time period.  
38 C.F.R. §§ 3.450, 3.451 (1999).  

The record reflects that in March 1989, the appellant's 
monthly income, even with the $135 payments from the veteran, 
was outweighed by her expenses, and that from July 1989 to 
April 1990 the veteran failed to make court ordered (State 
Court) payments to her (the order reflects that $131 was to 
be paid, however, it is clear that the appellant had been 
receiving $135).  Regarding the amount of the apportioned 
share warranted, the Board finds that monthly payments of 
$135 are sufficient, this figure representing the amount 
essentially agreed upon by the parties when they first 
separated and an amount the Board otherwise finds justified.  
The Board finds that the $135 payments should only be made 
for the months of July through December 1989, and January 
through March 1990, as reasonable support was provided for 
the period from March to June 1989. 

As reflected above, the expenses listed by the veteran in the 
May 1989 affidavit were outweighed by his income by about 
$177, but did not appear to include payments made to the 
appellant.  While the Board is aware that the veteran may 
have to make some financial adjustments in light of the 
decision in this case, the Board also finds that granting the 
apportioned share of the veteran's compensation benefits in 
the amount of $135 per month from July 1989 to April 1990 
will not cause undue hardship to him.  It is pointed out that 
an apportioned amount of $135 is below 20 percent of the 
veteran's monthly VA benefits for all relevant months except 
May 1989, and as such, this amount would ordinarily not 
provide a reasonable amount for any apportionee.  See 
38 C.F.R. § 3.451 (1999).  The Board does point out that this 
amount is double the additional monthly amount received by 
the veteran (on behalf of the appellant) during that time 
period (between $62 and $64, as noted above).

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that allowing 
an apportionment of the veteran's compensation benefits to 
equal $135 per month would not result in such deprivations 
with regard to the veteran. 38 C.F.R. §§ 3.451, 3.453 (1999).  
However, allowing an apportioned amount greater than $135 a 
month from July 1989 to April 1990 may have caused undue 
hardship to the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant, in the amount of $135 per month from July 1989 
to April 1990, is met.  Accordingly, the appeal in this 
regard is granted.


ORDER

An apportionment of the veteran's VA benefits to the 
appellant, in the amount of $135 per month from July 1989 to 
April 1990, is warranted.  The appeal is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

